DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 25-30, 34-37, 39 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 July 2022.
The traversal is on the ground(s) that examination of all of the claims would reduce an overall burden on the Office.  This is not found persuasive, as the requirement is for a burden on the Examiner and not the overall burden on the Office.
The requirement is still deemed proper and is therefore made final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 31, 33 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012166444 A to Anzaki.
Anzaki discloses, with regards to claim:
21.  A printing apparatus (fig. 1, [0008], [0013] ) comprising: 
a first storing unit (101a, Line 167) configured to store a print medium; 
a second storing unit (101b) configured to store a print medium; 
a first feed unit capable of feeding a print medium stored in the first storing unit (fig. 1, near arrow “a”, line 171); 
a second feed unit capable of feeding a print medium stored in the second storing unit (fig. 1, near arrow “b”); 
a conveyance unit configured to convey a print medium fed by one of a plurality of feed units including the first feed unit and the second feed unit in a first direction (c direction); and 
a printing head (element 106, Lines 232-240) extending in a second direction crossing the first direction and capable of printing an image on a print medium conveyed by the conveyance unit, by using a printable region of the printing head; 
wherein the printing head can print a check pattern for checking a printing state of the printing head on the print medium fed by the first feed unit or the second feed unit (Line 272, it is noted that this is a recitation of intended use of the printhead, which can print any pattern on any medium, see also MPEP 2115), by using a portion of the printable region of the printing head corresponding to a size in the second direction of the print medium fed from the first feed unit or the second feed unit, and 
in a case where the first storing unit stores a print medium of which a size in the second direction is a first size and the second storing unit stores a print medium of which a size in the second direction is a second size larger than the first size, the second feed unit feeds the print -4-51241500-vimedium of which the size in the second direction is the second size and the printing head prints the check pattern on the print medium of which the size in the second direction is the second size ( [0049], [0065], line 637, it is noted that any image can function as a check pattern, including an image from a user’s print job and that the device is capable of printing on any size paper) for checking the printing state in terms of a portion of the printing head to be used in the case of printing an image on a print medium of which the size in the second direction is the second size, and in a case where the first storing unit stores a print medium of which a size in the second direction is the first size and the second storing unit stores a print medium of which a size in the second direction is the first size or a third size smaller than the first size, the first feed unit feeds the print medium of which the size in the second direction is the first size and the printing head prints the check pattern on the print medium of which the size in the second direction is the first size for checking the printing state in terms of a portion of the printing head to be used in the case of printing an image on a print medium of which the size in the second direction is the first size (this is a recitation of the intended use of the device; the cassettes are capable of holding different sized sheets, feeding the different sized sheets and the print head is capable of printing any image on the sheets).

22.  The printing apparatus according to claim 21, wherein in a case where the first storing unit stores a print medium of A4-size (line 189, 8”, line 295) such that the print medium of A4-size is fed by the first feed unit in a long side direction of the print medium of A4-size and the second storing unit stores a print medium of A3 -size (Line 189, 12”), the second feed unit feeds the print medium of A3 -size and the printing head prints the check pattern on the print medium of the A3-size.  
23.  The printing apparatus according to claim 22, wherein the second feed unit feeds the print medium of A3 -size from the second storing unit in a long side direction of the print medium of A3-size (Line 189).  
24.  The printing apparatus according to claim 21, wherein in a case where the first storing unit stores a print medium of A4-size such that the print medium of A4-size is fed by the first feed unit in a short side direction of the print medium of A4-size and the second storing unit stores a print medium of A3 -size such that the print medium of A3-size is fed by the second feed unit in a long side direction of the print medium of A3-size, the second feed unit feeds the print medium of A3 -size and the printing head prints the check pattern on the print medium of the A3-size (Line 189, Line 272).
31.  The printing apparatus according to claim 21, further comprising sensors configured to detect sorts of print media stored in the first storing unit and the second storing unit (Lines 194 and 613, [0046] ).  
33.  The printing apparatus according to claim 21, wherein the check pattern is a pattern including line patterns for respective nozzles or a pattern including one or more patches of uniform density (Line 272).  
38.  A printing method by a printing apparatus which comprises a first storing unit configured to store a print medium (101a), a second storing unit configured to store a print medium (101b), a conveyance unit configured to convey a print medium stored in one of a plurality of storing units including the first storing unit and the second storing unit in a first direction (c direction), and a printing head (106) extending in a second direction crossing the first direction and capable of printing an image by using a printable region of the printing head on a print medium conveyed by the conveyance unit (Lines 232-240), the printing method comprising the steps of: 
feeding a print medium stored in the first storing unit or the second storing unit; 
conveying the print medium fed by the feeding step in the first direction, and 
printing a check pattern for checking a printing state of the printing head on the print medium conveyed by the conveying step (Line 272), 
wherein in a case where the first storing unit stores a print medium of which a size in the second direction is a first size and the second storing unit stores a print medium of which a size in the second direction is a second size larger than the first size, the print medium of which the size in the second direction is the second size is fed from the second storing unit in the feeding step and the check pattern is printed by the printing head on the print medium of which the size in the second direction is the second size for checking the printing state in terms of a portion of the printing head to be used in the case of printing an image on a print medium of which the size in the second direction is the second size, and in a case where the first storing unit stores a print medium of which a size in the second direction is the first size and the second storing unit stores a print medium of which a size in the second direction is the first size or a third size smaller than the first size, the print medium of which the size in the second direction is the first size is fed from the second storing unit in the feeding step and the check pattern is printed by the printing head on the print medium of which the size in the second direction is the first size for checking the printing state in terms of a portion of the printing head to be used in the case of printing an image on a print medium of which the size in the second direction is the first size in the printing step ( [0049]-[0065], Line 637 ).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anzaki.
Anzaki discloses an input unit [0036].
With regards to claim 32, Anzaki does not disclose the printing apparatus according to claim 21, further comprising an input unit configured to allow a user to input information concerning sorts of the print media stored in the storing units [0036].  
The Examiner takes Official Notice that an input unit to allow a user to input media type was well known in the art at the time the invention was filed.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Anzaki to include an input unit configured to allow a user to input information concerning sorts of the print media stored in the storing units for the purpose of enabling media type to be known without the added expense of media type sensors.
Response to Arguments
Applicant's arguments filed 24 October 2022 have been fully considered but they are not persuasive.
The applicant argues that Anzaki does not disclose printing a check pattern. However, any image is capable of serving as a check pattern since any image may be observed to determine a status of the nozzles which printed the image. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896